Judgment and order unanimously affirmed, with costs. We agree with the statement in appellant’s points: “ As has been pointed out, the parties agreed that there was a contract between them for the sale of bottles by plaintiff to defendant. The only issue on the trial was as to the number of bottles which plaintiff agreed to sell.” This was a question of fact submitted to the jury on conflicting evidence, and we see no reason for interfering with the verdict. Present— Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.